Citation Nr: 0720299	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel




INTRODUCTION

The veteran had active military service from May 1962 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the above claims.  It is 
noted that the veteran submitted additional evidence in this 
case after the case was certified for appellate review and 
transferred to the Board.  The veteran and his attorney have 
both submitted waivers of the right to have the case remanded 
to the RO for consideration of the additional evidence.  
Therefore, the Board will proceed.  See 38 C.F.R. 
§§ 19.37(b), 20.1304 (2006).

The issue of entitlement to service connection for Meniere's 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will advise the veteran 
if any further action on his part is required.


FINDING OF FACT

A chronic back condition is first shown by medical evidence 
dated many years after the veteran's discharge from service, 
and there is no persuasive evidence showing that the 
veteran's low back disorder is related to disease or injury 
incurred during service.


CONCLUSION OF LAW

The veteran did not incur a back condition as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions; VA records for 
outpatient treatment dated from 2001 to 2006; and medical 
records from private treatment providers dated from August 
2003 to October 2005.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on this claim.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Board acknowledges that as a layman, the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experienced 
certain symptoms such as pain during service.  See, e.g., 
Layno v. Brown, 6 Vet.App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The most recent relevant medical record is a report of a VA 
MRI conducted in May 2006, which yielded an impression of 
multilevel degenerative disc and facet disease most advanced 
at L5-S1, where there was moderate to severe bilateral 
foraminal narrowing.  There was a small annular tear at L5-S1 
and a diffuse central disc bulge with superimposed 
central/right paracentral disc protrusion resulting in 
moderate central canal stenosis.  The Board thus concedes 
that the veteran currently has a chronic back disorder.  

As for the veteran's claim that he should be service-
connected for his back condition, service connection means 
that the facts establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  

The first question that must be addressed is whether 
incurrence of a chronic back disorder is factually shown 
during service.  The Board concludes it was not.  In June 
1962, the veteran complained of low back pain of one year's 
duration.  An orthopedic consultation disclosed that physical 
examination and X-rays were entirely within normal limits.  
Physical examinations during service in February 1965, 
February 1969, July 1969, and February 1970 showed the spine 
to be normal.  Discharge examination in January 1972 also 
showed the spine to be normal. 

When a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology.  Also, disorders 
first diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Such evidence is lacking 
here.  The earliest post-service medical evidence which even 
discusses the veteran's back is dated in 2001, more than 29 
years after service separation.  In June 2001, on intake into 
the Grand Island VA health system, the veteran reported that 
he had a little bit of low back pain that he attributed to a 
pilonidal cyst that he had had for a long time.  Outpatient 
VA treatment apparently conducted subsequent thereto showed 
that the veteran had good range of motion of the back without 
significant complaints of pain.  In March 2004, TFW, MD, 
related that the veteran gave a history of low back pain for 
most of his adult life, with back pain starting at about 17 
or 18 and being treated in boot camp, and intermittent back 
pain since then.  It was felt that it was likely that the 
continued intermittent back pain was the same as that shown 
in service, without any acute precipitating injury.  

Dr. W's opinion is not persuasive for the following reasons.  
He did not disclose findings or other bases beyond the 
veteran's history to explain his feeling, or further 
elaborate on the intermittent nature of the veteran's history 
of pain.  Moreover, his conclusion that the veteran has 
"pain" due to service is legally inadequate as pain does 
not constitute a chronic disease for service connection 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain is not a disability for VA purposes); see also 
38 C.F.R. § 3.303(b), (d).  

Due to the inadequacies in Dr. W's opinion, the veteran then 
was scheduled for a VA back examination in July 2004, but he 
failed to report for that examination.  It is the 
responsibility of VA adjudicators, based upon their 
administrative experience and expertise in reviewing many 
claims of this nature, to determine at what point the record 
is sufficiently developed to support a reasonably informed 
decision.  See 38 C.F.R. §§ 3.159, 3.326 (2005); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) [holding 
that VA has discretion to decide when additional development 
is necessary].

As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  To support this objective, 
the regulations further provide that "[i]ndividuals for whom 
an examination has been scheduled are required to report for 
the examination."  See 38 C.F.R. § 3.326(a) (2005) (emphasis 
added); see also Wood v. Derwinski, 1 Vet. App. 190 (1991) 
[holding that the duty to assist "is not always a one-way 
street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence"].  Thus, the regulations clearly indicate 
it is the duty of VA to determine the adequacy of evidentiary 
development, and the duty of the veteran to cooperate with VA 
in these efforts.  The regulations also clearly indicate that 
when the veteran fails to report for an examination scheduled 
in connection with an original claim, it must be decided 
based on the evidence of record.  See 38 C.F.R. § 3.655.  The 
Board notes that the RO sent the veteran a letter in June 
2004 that advised him, in bolded, italicized print, that 
failure to report for a VA medical examination may have 
adverse consequences, including the denial of his claim.  

The Board further notes that this is not the first time the 
firm representing the veteran has had a client not report for 
a VA examination.  In Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the same firm representing this veteran argued that a 
private medical examination the veteran had submitted was 
sufficient to adjudicate the claim, without the need to 
report for VA examinations.  The Court specifically rejected 
this argument, noting that there "is no basis for [the 
veteran's] argument that there must be 'compelling reasons' 
given by VA before an initial hearing examination can be 
scheduled on his behalf . . . [t]herefore, the Court holds 
that the Secretary has the authority to schedule a veteran 
for an examination for confirmation purposes without 
explicitly advising the veteran of 'compelling reasons' for 
the necessity of the examination."  See Kowalski, 19 Vet. 
App. at 178.  The Court further held that "VA has not only 
the discretion, but in this case, the duty . . . to schedule 
an examination for [the veteran] in order to determine . . . 
a potential rating.  [The veteran] and his counsel are 
expected to cooperate in the efforts to adjudicate his claim 
. . . [t]heir failure to do so would subject them to the risk 
of an adverse adjudication based on an incomplete and 
underdeveloped record."  Id. at 180-181.

In this case, the reason that the claim cannot be granted is 
simply that the only evidence favorable to the veteran - the 
opinion from Dr. W - is not persuasive for the reasons given 
above.  It is clear that VA has done its utmost to develop 
the evidence with respect to the veteran's claim.  Any 
failure to develop the claim rests with the veteran himself.  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The veteran has 
presented no explanation for his failure to report for his 
scheduled VA examination.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Degenerative conditions such as 
arthritis can be service-connected on such a basis if shown 
to a degree of at least 10 percent disability within one year 
after service.  However, the first showing of spine arthritis 
was not until many years after the veteran's discharge from 
service.  In March 2005, the veteran complained at VA 
outpatient treatment of low back pain that was worsening.  X-
ray of the lumbosacral spine in March 2005 showed 
degenerative change of the lumbosacral spine.  This is the 
earliest medical evidence of degenerative arthritis shown.  
As such, service connection may not be granted presumptively 
in this case.  Id.  

As noted, a May 2006 VA MRI confirms that the veteran 
currently has a chronic back disorder.  However, while the 
veteran is competent to report that he experienced pain since 
service, he is not competent to relate his current symptoms 
medically or diagnostically to the back pain in service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  After 
review of the record, the Board finds that there is no 
competent medical evidence of record to relate the current 
back disorder to service.  See 38 C.F.R. § 3.159.  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he had in service or during a presumption period, or whether 
lay evidence will suffice, depends on the nature of the 
veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In this case, medical evidence 
would be required to relate the current back disorder to 
service, because its origin cannot be identified by lay 
observation.  In the absence of competent medical evidence of 
record relating the current back disorder to service, the 
claim must be denied.  See 38 U.S.C.A. §§ 1110, 1131. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  Id.  However, 
here, the preponderance of the evidence is against the claim, 
and it must be denied.  Not only is the record silent for 
many years after service regarding the veteran's back, the 
service medical records themselves provide affirmative 
competent medical evidence that the veteran's spine was 
objectively normal throughout service and subjectively 
painful only for a short time very early in the veteran's 
approximately 10 years of active duty.  The weight of the 
evidence is clearly against the claim.  See 38 U.S.C.A. 
§ 5107.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  With respect to the veteran's claim, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.   

Prior to the initial adjudication in this claim, in a letter 
dated in June 2004, the VA fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  The 
veteran was made aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet.App. 112, 120-21 (2004) 
(Pelegrini II). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disability on appeal.  Having identified this 
inadequacy in the VCAA notice given to the veteran, the Board 
initially presumes this error to have been prejudicial to the 
veteran.  See Sanders v. Nicholson, (No. 06-7001) (Fed. Cir. 
May 16, 2007) (requiring VA to presume errors in VCAA notice 
to be prejudicial to appellant, and shifting burden to VA to 
demonstrate error was not prejudicial).  The Board finds, 
however, that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  In that 
regard, as the Board concludes that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a back condition, any questions as to 
the disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  As noted above, the veteran failed to report 
for VA examination in 2004.  The consequences for the 
veteran's failure to report for the examination have been 
discussed in detail above.  Neither the veteran nor his 
attorney has indicated that any other pertinent evidence 
exists which has not already been obtained.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Service connection for a back condition is denied. 


REMAND

The Board notes that the veteran is service connected for 
bilateral defective hearing and for tinnitus.  In August 
2003, the veteran told a private audiologist that he had been 
exposed to the noise of loud radio headsets during service as 
a radio operator.  In January 2004, a VA audiological 
examiner opined that it was as likely as not that the 
veteran's tinnitus was precipitated by military noise 
exposure.  In January 2004, a private Ear, Nose, and Throat 
specialist (ENT) opined that the veteran had Meniere's 
syndrome with a history of acoustic trauma, which was most 
likely an underlying factor "concerning cause" of the 
Meniere's syndrome.  It is noted that the ENT did not specify 
the cause of the acoustic trauma or explain the medical 
reason that the trauma was related to Meniere's syndrome.  
Under 38 C.F.R. § 3.159, however, the veteran has put forth 
sufficient competent evidence that he has Meniere's syndrome 
that may be associated with acoustic trauma in service to 
warrant a VA medical examination to resolve the outstanding 
medical questions in this claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA specialist's examination to 
determine whether he currently has 
Meniere's syndrome, and if so, its 
etiology.  Differential diagnosis should 
be performed, and an electronystagnogram 
should be performed if medically indicated 
to answer the questions herein.  A 
lifetime history of acoustic trauma, if 
relevant to the etiology of any Meniere's 
syndrome, should be taken.  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination.  The examiner should be asked 
to opine whether it is at least as likely 
as not (i.e., a 50 percent degree of 
probability or greater) that any presently 
diagnosed Meniere's syndrome is related to 
active service including exposure to loud 
radio headsets or other acoustic trauma in 
service.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


